DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Status of Claims
This action is in reply to the Appeal Brief filed 4/22/2021. 
Claims 1-16 are currently pending and have been examined.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Reasons For Allowance
Claims 1-16 are allowed. 
Regarding independent claims 1 and 9 the following references which have been found to be the closest applicable prior art to applicant’s invention, do not teach either alone or in combination all of the features as claimed: 
Wilkinson (U.S. 2013/0166730 A1; hereinafter, "Wilkinson
Padidar et al. (U.S. 9,152,694 A1; hereinafter, "Padidar") 
Chou (U.S. 20140279027 A1; hereinafter, "Chou") 
Loo et al.(US Patent 8,010,296 B2; hereinafter, “Loo”).
Grigorovici et al. (US 2014/033064 A1; hereinafter, “Grigrovici”).

The Examiner has carefully considered Applicant’s Remarks in Appeal Brief filed 4/22/2021 and respectfully does not find Applicant’s argument (Appeal Brief, pg. 9 section IV) convincing as the argument fails to comply with 37 CFR 1.111(b) as it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Nonetheless, upon further consideration of the claims as a whole, the Examiner does find that the combination as claimed, specifically: “…create a combination of applications that are indicative of demographic attributes using the plurality of classes after excluding the one or more of the plurality of classes from the plurality of classes to remove the at least one of applications that are most commonly used or applications that are least-used from the combination of applications, determine a respective usage pattern of each of the plurality of classes over time after excluding the one or more of the plurality of classes from the plurality of classes, and dynamically deduce and update, by tracking added or removed applications or classes over time and using machine learning models, a demographic profile of the user of the communication terminal from the combination of applications and the respective usage pattern of each of the plurality of classes after excluding the one or more of the plurality of classes from the plurality of classes.…” are only obvious in view of hindsight reasoning
That is, although Wilkinson teaches per at least [0003], that it is well known that systems monitor network traffic via probe devices, then process that traffic to derive actionable information as it pertains to subscriber behavior (application usage, service usage, etc.), and as already noted (in the Final OA) Wilkinson analyzes traffic intelligently which may include analyzing traffic according to “a common transport protocol” and uses Deep Packet Inspection Analysis to calculate service performance indicators, Wilkinson may not explicitly teach his analysis of information associated with user app usage is used to estimate a plurality of classes and create a combination of applications that are indicative of demographic attributes using the plurality of classes. However, regarding these features, Wilkinson in view of Padidar bridges this gap as Padidar teaches the following:
estimate, from the plurality of characteristics a plurality of classes of the unrecognized applications that are installed on the communication terminal, without identifying the unrecognized applications, (Padidar, see at least [5:15-26] and [5:43-54], teaching: “…using the classification engine to classify the app (e.g., into one or more app categories) based on one or more features/feature [characteristics] sets ( e.g., network traffic activity/patterns,…” and see also at least [6:1-7:60], teaching classification is based upon data gathered about Apps, e.g. MDCE 118 scrapes and downloads apps from app stores. For each app, MDCE 118 analyzes the app, and extracts metadata from the app. This extracted metadata is used in training the classifier – e.g. see at least [11:5-13:20]; the data of an unrecognized app is used, via a trained classifier, to classify the app based on network traffic activity patterns, even if the name/identity of the app is not known)
create a combination of applications that are indicative of demographic attributes using the plurality of classes (Padidar, see at least fig. 7 [3:59-64] teaching: “a given app can be classified into one or more app categories (e.g., in some cases, calculating probabilities/scores for associating the app with each of the one or more categories).” See also [5:15-26], [5:43-54], and [11:5-13:20]; apps classified together are a combination of apps; each classification may be indicative of demographic attributes – e.g. Padidar per [3:30-60] a classification may be appropriate for employees [a demographic] or not appropriate for employees; another app category, e.g. “games”, may be appropriate for children [a demographic])
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Padidar (directed towards classifying unrecognized apps based on patterns of network activity) which is applicable to a known base device/method Wilkinson (who already analyzes network traffic associated with user app usage to detect protocol features and characteristics of the traffic, e.g. via deep packet inspection, etc) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Padidar with the device/method of Wilkinson in order to realize that Wilkinson (who already analyzes information associated with user app usage and detects protocol features and characteristics of such usage, e.g. via deep packet inspection etc…) would benefit by applying the technique of Padidar to estimate a category [class] of application based on such detected usage patterns [characteristics of traffic] without having identified (e.g. by name) the plurality of applications and this classification may, also per technique of Padidar, be based on, e.g. trained classifiers, using metadata provided from an App store because Padidar is reasonably pertinent to the problem addressed by Wilkinson and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Furthermore, Wilkinson in view of Padidar has been shown to teach the following limitation: determine a respective usage pattern of each of the plurality of classes over time. Wilkinson, as shown at least at [0003]-[0004] teaches estimating Key Performance Indicators (KPIs) such as “Application Usage (by node, subscriber, etc…), and the like…” and Padidar has been shown to teach that information associated with app usage may be the category of the app. Therefore, the Examiner understands that via simple substitution (using App category [class] instead of the app itself) that a key performance indicator such as usage patterns of app categories [classes] may be determined over time because according to MPEP 2143(I) (B) Simple substitution of one known element for another to obtain predictable results is obvious.
Furthermore, although Wilkinson/Padidar have been shown teach the above limitations, and Wilkinson teaches, as shown supra, that app categories may be appropriate for certain groups (e.g. employees [a demographic], etc…), and Wilkinson bases his classification upon usage pattern of network traffic [characteristics], and, as shown in the previous Non-Final OA and Final OA, Wilkinson in view of Padidar and Chou teach: dynamically deduce, over time and using machine learning models, a demographic profile of the user of the communication terminal from a combination of applications and the respective usage pattern of each of the plurality of classes, the Examiner does find, upon further consideration that the combination of references does not teach dynamically deduce and update, by tracking added or removed applications or classes, over time and using machine learning models, a demographic profile of the user of the communication terminal from the combination of applications and the respective usage pattern of each of the plurality of classes.
That is, although the Examiner has shown that Padidar teaches: see at least [3:1-30], e.g.: “a system for automated classification of apps for mobile devices implements a guided classification and machine learning techniques to provide automated mobile application classification (e.g., categorical classification of mobile applications). And the Examiner has shown that Chou, see at least [0019] teaches: “…the categories [classifications] or types of applications (e.g., movie, sports, games, fashion, communications, collaborative applications, action, applications typically installed [usage pattern] by females [a demographic], applications typically installed by males [a demographic]) installed on a device may be used to infer a demographic of the user.”) And in view of these findings of fact, the Examiner understands that the known techniques of Padidar and Chou (inferring [deducing] demographics of users based on usage [over time] of apps with certain app classification where app classification is itself based on machine learning) are applicable to a known base device/method Wilkinson. Nonetheless, the Examiner does find, upon further consideration, that the full combination of features (“…create a combination of applications that are indicative of demographic attributes using the plurality of classes after excluding the one or more of the plurality of classes from the plurality of classes to remove the at least one of applications that are most commonly used or applications that are least-used from the combination of applications, determine a respective usage pattern of each of the plurality of classes over time after excluding the one or more of the plurality of classes from the plurality of classes, and dynamically deduce and update, by tracking added or removed applications or classes over time and using machine learning models, a demographic profile of the user of the communication terminal from the combination of applications and the respective usage pattern of each of the plurality of classes after excluding the one or more of the plurality of classes from the plurality of classes.…”) would only be conceived via hindsight reasoning using facts gleaned from Applicant’s own disclosure. The teachings of Loo and Grigorovici and the noted Non-patent Literature do not appear to cure, either alone or in combination, the deficiencies of Wilkinson, Padidar, and Chou. 
Therefore, the Examiner finds that the prior art does not teach this particular combination as claimed although the cited prior art teaches individual aspects of the features recited in claims 1 and 9. For this reason, the Examiner has respectfully withdrawn the rejection.   

Response to Arguments
Examiner acknowledges Applicant’s Remarks filed 4/22/2021. In view of the findings noted supra, the Examiner has withdrawn all outstanding rejections presented in Final Rejection mailed 10/20/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622